                   Case 19-12122-KG          Doc 781        Filed 01/24/20      Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )    Chapter 11
                                                        )
Forever 21, Inc., et al.,1                              )    Case No. 19-12122 (KG)
                                                        )
                          Debtors.                      )    (Jointly Administered)
                                                        )
                                                        )    Re: Docket Nos. 401 and 477
                                                        )

     SUPPLEMENTAL DECLARATION OF JOSEPH A. MALFITANO IN SUPPORT OF
    THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ APPLICATION FOR
        ENTRY OF ORDER, PURSUANT TO SECTIONS 328(a) AND 1103 OF THE
    BANKRUPTCY CODE, AUTHORIZING THE EMPLOYMENT AND RETENTION OF
      MALFITANO ADVISORS, LLC AS THE COMMITTEE’S ASSET DISPOSITION
              CONSULTANT NUNC PRO TUNC TO OCTOBER 24, 2019

         I, Joseph A. Malfitano, hereby declare under penalty of perjury and pursuant to 28

U.S.C.§ 1746 that the following is true and correct to the best of my knowledge, information,

and belief:

         1.        I am the Founder and Managing Member of Malfitano Advisors, LLC

(“M-Advisors”).

         2.        I am duly authorized to make and submit this supplemental declaration (this

“Supplemental Declaration”) on behalf of M-Advisors in support of the Official Committee of

Unsecured Creditors’ Application for Entry of Order, Pursuant to Sections 328(a) and 1103 of

the Bankruptcy Code, Authorizing the Employment and Retention of Malfitano Advisors, LLC as

the Committee’s Asset Disposition Consultant Nunc Pro Tunc to October 24, 2019

1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
         International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
         LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
         (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
         90031.



36483895.1 01/24/2020
                   Case 19-12122-KG        Doc 781       Filed 01/24/20    Page 2 of 3



(the “Application”).2 Except as otherwise noted, I have personal knowledge of the matters set

forth herein.

         3.        On November 5, 2019, the Official Committee of Unsecured Creditors (the

“Committee”) filed the Application. In connection therewith, I submitted a declaration in

support of the Application, which was attached to the Application as Exhibit A (“Original

Declaration”).

                                 SUPPLEMENTAL DISCLOSURE

         4.        Subsequent to the filing the Original Declaration, certain additional parties in

interest were brought to our attention that require additional disclosures.

         5.        In matters unrelated to the Debtors, an affiliate of M-Advisors has provided legal

services to Great American Group, LLC (“GA”) and Tiger Capital Group, LLC (“Tiger”). GA

and Tiger were recently disclosed to be part of the joint venture serving as agent to the Debtors

in connection with the initial store closing event sale. No legal services have been performed for

GA or Tiger in the last twelve (12) months.

         6.        In matters unrelated to the Debtors, M-Advisors was previously engaged by

Quinn Emanuel Urquhart & Sullivan, LLP as an expert on behalf of Great American Group

Advisory & Valuation Services, LLC (“GA Valuation”). Upon information and belief, GA

Valuation is related to GA.

         7.        I understand that the Debtors intend to file a motion to file under seal the

identities of certain transaction counterparties to the Debtors’ ongoing sale and exit financing

process (the “Transaction Counterparties”). The identities of the Transaction Counterparties




2
         Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the
         Application.


                                                   -2-
36483895.1 01/24/2020
                   Case 19-12122-KG      Doc 781       Filed 01/24/20   Page 3 of 3



are confidential. In matters unrelated to the Debtors, an affiliate of M-Advisors has provided

legal services to one of the Transaction Counterparties.

         8.        To the best of my knowledge, M-Advisors is a “disinterested person” within the

meaning of section 101(14) of the Bankruptcy Code.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.


Dated: January 24, 2020



                                                        MALFITANO ADVISORS, LLC


                                                         /s/ Joseph A. Malfitano
                                                        Joseph A. Malfitano
                                                        Founder & Managing Member




                                                 -3-
36483895.1 01/24/2020
